Smith, J.
“In all eases where a tenant shall hold possession of lands or tenements over and beyond the term for which the same were rented or leased to him, or shall fail to pay the rent, when the same shall become due, and in all cases where lands or tenements shall be held and occupied by any tenant at will or sufferance, whether under contract of rent or not, and the owner of the lands or tenements shall desire possession of the same, such owner may, by himself, his agents, or attorney in fact, or attorney at law, demand the possession of the property so rented, leased, held, or occupied; and if the tenant refuses or omits to deliver possession when so demanded, the owner, his agent, or attorney at law, or attorney in fact may go before the judge of the superior court, or any justice of the peace, and make oath of the facts.” Civil Code (1910), § 5385.
The judge of the municipal court, who tried the case without a jury, had the parties and the witnesses before him, and from an examination of the testimony this court cannot say as a matter of law that there was not some evidence to support each of the elements essential to the maintenance of such a proceeding.

Judgment affirmed.

,Jenlcins, P. J., and Stephens, J., concur..